Citation Nr: 1719168	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric impairment, claimed as residual to involuntary exposure to lysergide acid diethylamide (LSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977 and additional service in the Reserves. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for involuntary exposure to LSD.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the February 2011 denial.  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the claims file. 

In February 2015 and September 2015, the Board remanded the claim on appeal for additional development.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The involuntary nature of the Veteran's reported in-service LSD use is not credible.

3.  The weight of the competent, probative evidence establishes that the Veteran's current primary diagnosis is for alcohol abuse and dependence.

4.  The weight of the competent, probative evidence establishes that no other diagnosed acquired psychiatric disorder, to include depression and anxiety, had its onset during service, or is otherwise medically related to an in-service injury, disease or event, to specifically include alleged involuntary LSD exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.102, 3.303, 3.304, 3.310, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In the instant case, in an October 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2011 rating decision reflects the initial adjudication of the claim after issuance of the letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Service treatment records (STRs), personnel, VA treatment records and Social Security Administration (SSA) records are available.  It appears that STRs may be incomplete and VA treatment records from 1991 to 2009 are not available.  Search efforts for these records are discussed below.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Also, the Board notes that VA treatment records reference court-mandated substance abuse treatment during the pendency of the appeal.  In April 2015 and October 2015 letters, the AOJ requested that the Veteran identify additional, non-VA treatment.  He did not identify any additional non-VA medical records in connection with court mandated treatment.  Notably, these records concern current substance abuse treatment and would be duplicative of the voluminous VA substance abuse treatment records.  Consequently, a remand to obtain additional private or court mandated substance abuse treatment records would not raise any reasonable possibility of substantiating the claim, even under VA's heightened obligations to assist.  38 C.F.R. § 3.159(d); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)); O'Hare, 1 Vet. App. at 367.

The Veteran was afforded a VA psychiatric examination in June 2011.  The claims file  was not available.  However, the examiner reviewed Chicago VAMC records and conducted a clinical interview with quantitative testing.  She stated that it was not possible to distinguish the Veteran's current depression and anxiety from his substance abuse and chaotic childhood history.  She is qualified as a psychologist and competent to make such a determination.  38 C.F.R. § 3.159(a)(1).  Although the claims file was not available, her conclusions are plausible and consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  

The Board does not find that an additional examination or medical opinion would raise any reasonable possibility of substantiating the claim and would impose unnecessary burdens on the VA adjudication system with no benefit flowing to the Veteran.  38 C.F.R. § 3.159(d); Sabonis, 6 Vet. App. at 430 (citing Soyini, 1 Vet. App. at 546).  As explained below, the Board does not find the Veteran credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The weight of the medical evidence indicates that substance abuse is his primary current disability.  The medical evidence is in no way suggestive of a military nexus for any disability, even under the low nexus standard for triggering VA's duty to assist and heightened obligations in the case of incomplete STRs.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board prefers the reports found in medical records over the Veteran's November 2013 testimony that a VA physician insinuated a nexus to involuntary LSD exposure.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may properly prefer medical reports over Veteran's lay reports).  

Then, the Veteran's narrative that involuntary LSD exposure caused a current psychological disorder is facially implausible due to the likelihood of recollective bias to hide misconduct and thus, not probative.  Caluza, 7 Vet. App. at 506.  The facial implausibility relates to common knowledge that substance abusers have a tendency to misrepresent the circumstances of their substance abuse.  The likelihood of bias is especially raised since personnel records and hospital search efforts have not corroborated the narrative.  For these reasons, the Board finds that a remand for an additional medical examination or opinion is not necessary even under VA's heightened obligation to assist noted below.  Id.; 38 C.F.R. § 3.159(d); Sabonis, 6 Vet. App. at 430 (citing Soyini, 1 Vet. App. at 546).

It appears that the Veteran's service treatment records (STRs) and VA treatment records are incomplete.  A November 2010 response from the North Chicago VAMC confirms that they do not have outpatient medical records prior to May 2010.  The January 2011 and May 2015 Personnel Information Exchange System (PIES) responses reflects that all available STRs and personnel records were mailed.  The January 2017 National Personnel Record Center (NPRC) responses confirm that the search for inpatient records for the Veteran at Fort Carson Hospital from January 1, 1976 through December 31, 1977 was negative.  

The Board observes that, in situations where STRs appear to be incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The RO appropriately notified the Veteran about the incomplete VAMC and missing inpatient STRs.  In a December 2010 letter, the RO notified the Veteran that it was unable to obtain March 1991 to March 2009 VA treatment records from the North Chicago VA Medical Center (VAMC) and requested that he submit any records in his possession.  In a January 2017 letter, the RO notified the Veteran that STRs were missing.  They reported that the NPRC provided a negative response to their STR request that same month.  The letter asked the Veteran to submit any STRs in his possession and informed him of documents that could be substituted for his STRs.  Under these circumstances, the Board finds that the AOJ has undertaken appropriate action to obtain any additional, outstanding service records, and that no further action in this regard is required.  

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103  (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the July 2013 hearing, the Veterans Law Judge identified the issue on appeal.  Pertinent testimony was elicited regarding the nature and etiology of the Veteran's psychiatric disorder attributable to involuntary LSD exposure, and whether there was any existing, pertinent evidence outstanding.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless as the Board subsequently sought further development of the claim based, in part, upon the Veteran's hearing testimony.  

In the February 2015 and September 2015 remands, the AOJ was directed to obtain treatment records for hospitalization at Fort Carson, Colorado during active service, Chicago VAMC records from May 2011, SSA records, and request that the Veteran identify any additional evidence to consider.  The AOJ obtained the requested VAMC and SSA disability records.  In April 2015 and October 2015 letters, the AOJ requested that the Veteran identify any additional evidence for consideration and did not receive a response to warrant additional development.  It requested and obtained a negative response for any Fort Carson, Colorado Hospital inpatient records from January 1976 to December 1977.  Although the AOJ did not create a formal finding of unavailability, the negative response does not suggest an alternative records source.  

The Board notes that the Veteran was stationed at Fort Carson from October 1975 and the period from October to December 1975 has not been searched.  In his August 2010 claim, he reports that he was involuntarily exposed to LSD at Fort Carson in 1975 and had multiple hospital visits due to the incident.  However, at the July 2013 hearing, he definitively narrowed the possible dates of hospitalization to 1976 and 1977.  He indicated that it happened towards the end of his November 1974 to November 1977 service and was associated with his re-assignment to the motor pool near the end of service.  Thus, another search request for Fort Carson hospital records from October to December 1975 would raise no reasonable possibility of substantiating the claim based upon the Veteran's reports.  38 C.F.R. § 3.159(d).  

The AOJ readjudicated the claim in the January 2017 supplemental statement of the case (SSOC).  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this  claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of this claim, a current psychiatric disability must be established in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (August, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  

Under 38 U.S.C.A. §§ 1110, 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368, 1375-76 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).  In this case, the Veteran is not service connected for any disability and service connection for a substance abuse disorder on a secondary basis is not for further consideration.  

In his September 1974 Report of Medical History for enlistment, the Veteran denied having or ever having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  The contemporaneous clinical evaluation showed normal psychiatric findings.  

July 1975 personnel records reflect that the Veteran was disciplined for physically threatening another service member.  

January 1977 personnel records show that the Veteran had three separate instances of counseling for infractions, including poor behavior and attitude, tardiness and absence without leave.  

June 1977 STRs reflect that the Veteran denied any history for psychiatric care.  

August 1977 personnel records show that the Veteran was disciplined for reckless driving of a military vehicle.  

September 1977 personnel records document that the Veteran was barred from reenlistment.  It cited multiple instances of counseling.  In response, the Veteran asserted that the incidences of misconduct were not his fault.  He explained the disciplinary problems caused by military police harassing him following a night out and a superior with whom he had a personality conflict.  He stated that the reckless driving incident was due to the other driver proceeding very slowly and being upset when he yelled at him.  

March 1979 personnel records reflect that the Veteran had a history of behavioral problems since December.  Specifically, others complained about excessive drinking, incomprehensible babbling, and inability to cope with daily routines.  Interviews with the Veteran left the impression that he was totally out of touch with reality and had no impulse control.  The Veteran was hospitalized at Letterman Army Hospital.  

Letterman Army Hospital records confirm hospitalization for an episode of bizarre social behavior during an active duty training period of Reserve service.  The Veteran reported that he wanted to be discharged from active duty and return home.  He reported having counseling sessions for poor behavior during service, but denied any hospitalization history.  Mental status examination (MSE) showed the Veteran to be fully oriented, but exhibit anxiousness and excitement with a wide range of affect.  He adamantly denied any psychosis type symptoms.  The examiner assessed judgment, insight and impulse control as poor.  He reported that the Veteran significantly improved during hospitalization.  He noted that the Veteran was especially interested in any process that might aid his separation from Reserve service.  The examiner diagnosed adjustment reaction, acute, treated and improved.  He described it as being manifest by home-sickness, feelings of persecution, worry and depression.  The Veteran was discharged without medication and was recommended for administrative separation.    

May 2009 VA social work records show that the Veteran contacted the suicide prevention hotline.  The social worker attempted to contact the Veteran at the listed hotline referral numbers without success.  She contacted the police department to inquire about a wellness check.  The police informed her that they were familiar with the Veteran as he would frequently contact them.  They stated that the Veteran was going through a divorce and had alcohol abuse issues.  In a note the following day, the VA social worker documented police reports that a wellness check was made.  They relayed that the Veteran denied contacting the suicide hotline or hospital with suicidal ideations.   

In May 2010, the Veteran had a five-day hospitalization for adjustment disorder with depressed mood and alcohol dependence.  The Veteran reported routinely binge drinking since 2007.  He had blackouts, but denied delirium tremens or seizures.  He reported being violent towards his wife and having irritability since service.  He presented with irritability, depressed mood, suicide ideation and poor concentration.  He was recently jailed for about two weeks after breaking his parole.  Over the last few weeks, he had depression, irritability, social withdrawal and fatigue.  He also had anhedonia and insomnia.  He denied racing thoughts and current suicide ideations or psychosis type thoughts.  He reported seeing a psychiatrist as an outpatient, but could not remember his name.  He denied any prior history for inpatient treatment or suicide attempts.  He stated that his binge drinking began around 2007 or so.  He denied recreational drug use or intravenous drug use.  He last worked as truck driver in 2008 and had a history of childhood abuse by his father.  He was current separated from his wife and had a legal history for domestic violence.  MSE was notable for depressed mood and passive suicidal ideation.  During hospitalization, the Veteran achieved improvements in mood, sleep, appetite, and energy level.  The Veteran was discharged into a domiciliary program.  

In his August 2010 claim, the Veteran reported that when he was at Fort Carson around 1975 he was inadvertently exposed to LSD when someone slipped it into his coffee.  He recalled having psychosis type reaction and being hospitalized.  He believed he was still ill from the incident and that it led to multiple subsequent hospitalizations.    

October 2010 VA treatment records show that the Veteran's clinically identified problems included substance abuse, other and unspecified alcohol dependence, continuous drinking behavior, poor coping skills, and poor constructive use of free time. 

In December 2010, the Veteran had an inpatient admission for alcohol dependence.  He had previously been in a VA inpatient substance abuse rehabilitation program in May and June 2010.  Notably, he reported increasing his alcohol consumption around 2007.  He denied any other psychiatric treatment for alcohol.  During his inpatient treatment, the Veteran participated in gym activities, work therapy and outside support groups.  Continued alcohol abstinence was a treatment goal.  Notably, approximately a week later, the Veteran was hospitalized for acute alcohol intoxication with a secondary diagnosis of alcohol dependence. 

In December 2010, SSA obtained a psychiatric evaluation from a psychologist.  He reported that there was no medically determinable impairment.  He noted that there was a history for addiction problems, but no recent indication or treatment for another significant mental illness.  

In April 2011, the Veteran underwent psychiatric evaluation.  He had a binge drinking episode with suicide ideation.  He explained that he had been heavily consuming alcohol and was brought to the hospital by police.  He had been feeling depressed, lonely and stressed after losing his job due to his alcohol abuse.  He described a binge drinking pattern where he would heavily drink every six months or so, but he did not have delirium tremens or seizures.  He expressed a passive suicide ideation.  He attributed it to losing his family, friends and job due to his drinking problem.  He denied several manic type symptoms and hallucinations.  He stated that he had felt depressed his entire life and had a prior history for manic type symptoms.  He abused alcohol over the past 3 years, but denied any recreational or intravenous drug use.  He had worked as a trucker driver for 40 years and last worked in 2011.  He had a childhood history for sexual abuse without elaboration.  He was currently separated and unemployed.  MSE was congruent with his reports.  The physician diagnosed alcohol dependence, alcohol induced mood disorder and rule out dysthymic disorder.  He commented that the Veteran had acute alcohol intoxication and needed to be sober before a formal interview.  He recommended substance abuse rehabilitation.  

VA treatment records from May 2011 include a psychological assessment.  The Veteran reported some mood improvement with antidepressants, but that he continued to process a number of adjustments.  There was no sign of psychotic process.  The clinician commented that the Veteran's reports had a common theme of being controlled by others and ruminations about his estranged wife and loss of his mother in law.  He also observed that the Veteran indicated his problems were more extreme, urgent and warranted special treatment.  When discussing his alcohol use, the Veteran acknowledged a problem, but had no understanding of his contribution to the problem and the work involved in treatment.  Cognitive functioning was deemed adequate and formal testing was not indicated.  The examiner noted the suicide ideation associated with binge drinking.  The Veteran also had a history of domestic violence and his probation from a 2004 charge for violating a restraining order was coming to an end.  As for his psychological history, the Veteran stated that he started drinking in early childhood.  He regarded it as normal in his community and family.  He dropped out of middle school to work and regularly consumed alcohol during adolescence.  He related that he had a long period of sobriety from 1977 to around 2005.  He resumed alcohol use after his mother in law's death with steadily increasing volumes.  He denied any history of withdrawal seizures or delirium tremens.  However, he described having "shakes" following withdrawal.  He acknowledged legal issues and family estrangement as negative consequences of his alcohol abuse.  The clinician commented that the Veteran exhibited antisocial and narcissistic personality traits.  The Veteran had history for June to December 2010 inpatient substance abuse treatment and then returned to work.  After rehabilitation, he had difficulty adjusting without his wife.  He indicated she caused his legal troubles.  He resumed drinking on weekends.  His alcohol consumption eventually led him to miss work and he was fired.  The clinician determined that additional psychological or neuropsychological testing was not warranted.  She diagnosed alcohol dependence and Cluster B personality traits, specifically antisocial and narcissistic.  She recommended the Veteran to apply for long term treatment to address employment and housing issues.   

VA treatment records from May 2011 also include a biopsychological assessment.  The Veteran's chief complaint was that he wanted to stop consuming alcohol.  The examiner noted that the Veteran had an initial treatment from June 2010 to December 2010 and was able to return to work.  However, the Veteran relapsed and lost his job.  The clinician related a similar background alcohol use history as found in the above psychological assessment.  Additionally, she added that the Veteran had an abusive childhood and an alcoholic father.  He explained that he had been sober until his mother in law's death in approximately 2005.  He described his mother in law as the buffer in his marriage and after she passed away, it led to his wife's estrangement.  For military history, the Veteran denied any disciplinary actions or combat exposure.  He stated that he was involuntarily exposed to LSD and intended to pursue a compensation claim.  The Veteran reported a lengthy work history until March 2011.  He reported that he was fired due to absenteeism associated with alcohol abuse.  The Veteran reported having three domestic battery charges beginning in 2005.  He was currently on probation and had pending action from a December 2010 arrest.  The Veteran had a history for three prior psychiatric admissions.  They included a pattern of passive suicide ideation when intoxicated.  The Veteran denied any mental health treatment outside of substance abuse.  The present admission was his second rehabilitation attempt.  

The May 2011 biopsychological assessment summarized that the Veteran had a chronic and progressive history of alcohol abuse with one previous attempt at sustained sobriety.  The clinician commented that the Veteran had poor insight as he viewed his addiction as the result of external factors.  His personality structure also appeared to involve a grandiose attitude and lack of consideration for others.  It appeared to originate from early abuse and prematurely assuming adult responsibilities in adolescence.  She reiterated the previous diagnostic assessment and admitted the Veteran for inpatient treatment.   

In June 2011, the Veteran was afforded a VA psychiatric examination.  The examiner reviewed the VA treatment records.  She noted that the Veteran was an inpatient and would be discharged to a nursing home.  The Veteran reported positive substance abuse histories for his father, brother and sister.  He endorsed multiple instances of childhood abuse.  He reported starting a wide variety of drugs in service.  He stated that he had to drop out of school in the 6th grade to work.  He stated that he used alcohol daily prior to service and started drug use in service.  He reported leaving service due to a change in unspecified bonus benefits.  He had difficulty adjusting to civilian life.  However, he was able to work for many years until March 2010.  He quit his job after an argument with his boss.  He had not worked since then due to extreme alcoholism, depression and medical problems.  The first available record of psychiatric treatment was from March 2010.  At that time, the Veteran's wife left him.  The Veteran had a binge drinking episode and was admitted for inpatient treatment.  He was later able to regain work as a driver, but relapsed.  Currently, the Veteran reported having a low mood, poor appetite, insomnia, anxiety, and poor impulse control.  The Veteran also related that he had involuntary LSD exposure when someone laced his coffee.  It happened in 1977 at Fort Carson.  He stated that 9 others had to be hospitalized for the incident, but he "maintained."  It led him to experiment with more drugs.  He stated that he was sober from 1977 to 2007 and resumed alcohol consumption following his mother in law's death.  He cited her death for the failure of his marriage.  MSE showed the Veteran to be fully oriented and present well.  Speech and motor function were normal.  A depressed mood was noted.  The Veteran attributed it to his divorce.  He had a full range of affect with congruent mood.  He denied any homicidal or suicidal ideations.  No cognitive or memory deficits were found during interview or from diagnostic testing.  

The examiner stated that substance abuse was contributory to the clinical findings.  She noted the Veteran's history of r adolescent alcohol use and recent resumption.  The diagnostic test results for depression and anxiety indicated that the Veteran was experiencing severe levels of both symptoms.  The examiner noted that the diagnostic test results were valid.  However, VA treatment records did not reflect either diagnosis.  Rather, they showed alcohol-induced mood disorder and a single reference to adjustment disorder with depression.  She commented that with the Veteran's chaotic childhood and substance abuse history, it was not possible to state that his reported depression or anxiety were independent of these factors.  She noted that the precipitant for the last relapse and hospitalization was his marital problems intertwined with alcohol abuse.  Regarding his reports of involuntary exposure to LSD, the Veteran stated that during service he unknowingly consumed coffee laced with LSD.  Others affected had to be hospitalized.  However, he did not "flip out."  He was unable to describe any long term effect this event had on his mental health, other than leading him to take more drugs.  The examiner diagnosed adjustment disorder with mixed disturbance of emotions and conduct and alcohol induced mood disorder.  

In December 2011, the Veteran had individual psychotherapy.  The clinician noted that the Veteran attempted to detail his life history in the session and could have continued for many hours non-stop without time limitations.  She commented that the Veteran had a significant history for early childhood abuse.  She assessed impulse control as low and variable, but deemed the Veteran to be at low risk for self-harm.  She recommended ongoing biweekly individual therapy and this was continued through February 2012.  The reports from these sessions reference contemporaneous stressors and a history of child abuse.   

In March 2012, the Veteran was treated for another relapse.  The biopsychosocial summary indicated that the Veteran reported having a depressed mood since childhood and consumed alcohol as a coping mechanism.  He cited his current relapse as associated with a divorce court hearing.  His substance abuse history was substantially similar to prior reports with additional reports of hallucinogen use in military service.  He related that he was involuntarily exposed to LSD in service and had to seek medical attention following the exposure.  He stated that the experience negatively affected his personality in that he felt superior to others.  However, he denied having any legal, work or relationship problems due to LSD use and stated that he had not used it since service.  He also added that he had been taking an antidepressant since the late 1990s from a primary care physician.  Also in his mental health history, the Veteran related a lifelong pattern of aggressiveness and self-identified as having an addictive personality.  The clinician noted that the Veteran's behavior was consistent with antisocial, narcissistic and borderline personality traits.  For cognitive function, the Veteran reported multiple head injury incidents prior to age 18.  He denied any current or prior experiences for delusions or hallucinations.  MSE was substantially similar to prior reports with the clinician again noting limited insight.  She summarized that the Veteran had a long history of depressive symptoms in the context of alcohol use and personality disorder traits.  She listed a diagnosis of alcohol dependence and depressive disorder.  

In his January 2013 substantive appeal, the Veteran stated that he constantly experienced delusions and nightmares as residuals from the involuntary LSD exposure.  He currently sought VA treatment without success.  

A July 2013 VA biopsychosocial summary indicates that the Veteran was admitted for substance abuse treatment that same month.  He related that the treatment was court mandated.  He reported that his apartment building manager was targeting him and called the police.  He was charged with excessive noise and disorderly conduct.  He admitted to alcohol abuse, but denied drug or prescription medication use.  The clinician noted reports that the Veteran had an altercation with his neighbor that led to an arrest.  His domestic history was substantially similar to prior reports with the addition that his divorce became final in June 2012.  The clinician noted the report of LSD exposure during military service.  The clinician recounted the Veteran's substance abuse treatment history.  The integrative assessment was substantially similar to those given in prior VA substance abuse treatment records.

During the July 2013 Board hearing, the Veteran testified  that  his military occupational specialty was in missile system repair.  He asserted that the LSD incident occurred when he went to visit the motor pool and had some coffee, and that, through the coffee, he was inadvertently exposed to LSD.  Reportedly, he was then hospitalized at the Fort Carson, Colorado base hospital for approximately two days.  The physician informed him that he had been exposed to LSD-25 and that he was essentially "tripping" from the hallucinations.  The Veteran then became addicted to LSD and other drugs to recapture the high.  His work suffered and he was reassigned to the motor pool for the last six months of service.  He stated that the superiors knew what happened, but did not want to admit it.  When he separated from service, his friends and family noticed that something was wrong with his personality.  He acted withdrawn and isolative.  He experienced insomnia and nightmares.  The Veteran further testified that, while his VA physician did not expressly state his current problems were related to the LSD incident, he gave a strong indication there was indeed a relationship.  He was currently in a VA substance abuse problem and was on medication for depression and anxiety.  It was his fourth substance abuse treatment.  Upon query, the Veteran stated that the LSD incident occurred between 1976 and 1977 at Fort Carson.  He indicated the incident happened approximately six to eight months prior to discharge from Fort Carson.  He indicated it was sometime in 1977.  He was not properly treated following the incident and because of the exposure he had a very high drug tolerance.  Consequently, the current narcotics for insomnia and nightmares were ineffective.  He expressed his belief that the LSD exposure messed up his life.     

September 2013 VA Westside Chicago treatment records reflect that the Veteran was in a court mandated treatment program at a non-VA facility for alcohol dependence.  The treatment history and symptoms were substantially similar to prior reports with the addition of suspected cognitive decline.  The clinician cited the Veteran confabulating stories.  

VA treatment records from 2015 and 2016 reflect that the Veteran had additional domiciliary treatment for alcohol abuse with the onset of concomitant medical problems.  His social, military and medical history was reported to be substantially similar to reports found in prior VA treatment records.      

The Board has considered the medical and lay evidence of record and finds that service connection for an acquired psychiatric disorder, to include residuals of involuntary LSD exposure, is not warranted, as explained below.

Briefly, the Board notes that the Veteran has a long history of alcohol abuse.  A primary substance abuse disorder is considered misconduct and cannot be claimed a disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131.  The Veteran is not service-connected for any additional disability to warrant consideration of any substance abuse diagnosis as a secondary disability.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen, 237 F.3d 1368.  Thus, any alcohol dependence or similar substance abuse diagnosis as a secondary disability is not for further consideration.  Id. 

The Veteran has a complicated history with stressors prior to service, and the Board has considered the possibility of pre-existing psychiatric disability.  In this case, the September 1974 service entrance examination and medical history do not note a psychiatric impairment, and the presumption of soundness attaches.  38 C.F.R. § 3.304.  While the Veteran's current reports include childhood and adolescent stressors with attendant emotions, no y formal psychiatric treatment or clinical diagnosis prior to service has been identified.  On his September 1974 Report of Medical History, he was specifically queried about several psychiatric symptoms, including those related to depression and anxiety and he denied them.  The Veteran does not otherwise contend that he had any psychiatric treatment before or during service.  The available service department records do not reference any prior psychiatric treatment.  It is reasonable to infer from these records that the Veteran did not have a chronic psychiatric disability, unrelated to substance abuse, prior to service.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Consequently, without a specific report of medical diagnosis or treatment prior to service, the onerous clear and unmistakable evidentiary standard is not met to rebut the presumption of soundness in this case.  Id; 38 C.F.R. § 3.304.

Service records are not indicative of a stressor that could possibly be related to any current psychiatric treatment.  During service, the Veteran was repeatedly disciplined for misdemeanor type infractions and barred from reenlistment.  However, his behavior was not suspected to be attributable to a chronic psychiatric disorder.  The clinical diagnosis is limited to a transient adjustment reaction in March 1979.  In his September 1977 rebuttal statement, the Veteran provided a detailed narrative of service.  His reports do not reference psychiatric symptoms, but rather explain how his infractions were actually the fault of others.  It is reasonable to infer that if the Veteran was experiencing psychiatric symptoms, such as depression or anxiety, they would be mentioned or otherwise be apparent in his comprehensive account of his service.  AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224.  The personnel records suggest that, during Reserve service, the Veteran exhibited bizarre behavior and alcohol abuse as part of an acute adjustment disorder in reaction to being placed on duty far away from home, as opposed to a longstanding primary psychiatric disability.  
 
Review of the voluminous VA treatment records includes some references to depression and anxiety symptoms, but the focus of treatment is alcohol abuse.  The weight of the medical evidence indicates that the Veteran's problem is most accurately characterized as a substance abuse and dependence disorder with intertwined depression, anxiety and possibly mania symptoms and some personality disorder traits.  The weight of the medical evidence also indicates that non-military stressors are associated with his substance abuse and psychiatric problems.  Id.  

In his current claim, the Veteran's primary contention is that he has residual disability from involuntary LSD use.  The Board does not find the Veteran's reports   concerning the involuntary nature of drug use as persuasive, as they have a high likelihood of bias.  See Caluza, 7 Vet. App,. at 506.  The search efforts to obtain service records regarding his reported hospitalization are negative.  It is reasonable to infer from these search efforts that the Veteran's recollections are either not accurate or not credible.  See AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224.  The Veteran has a well-documented substance abuse history, and it is common knowledge that substance abusers tend to exhibit personal bias when detailing the willfulness or circumstances of their drug use.  See Caluza, 7 Vet. App. at 506.  

Notably, the June 2011 VA examiner queried the Veteran about his LSD use and he was unable to identify any residual, apart from taking more drugs.  Even assuming without conceding his LSD narrative is accurate and willful misconduct is not at issue, the voluminous medical evidence does not show any residual disability.  Id.  To the extent the Veteran contends that he has psychological disorder or residual disability due to involuntary LSD use, he is not competent to do so.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The issue of identifying a current disability related to a remote history of LSD use is beyond the readily observable cause and effect relationships for which lay evidence may considered.  Id.  The Veteran does not possess the expertise to provide competent reports on such matters and his reports have no probative value.  Id.  The voluminous VA treatment records contain minimal reference to any street drug use history.  Id.  Thus, even assuming without conceding that the Veteran had an incident of involuntary LSD exposure, the weight of the evidence is against a residual disability from any remote LSD use history.  Id.; see also King, 700 F.3d at 1345; Caluza, 7 Vet. App. at 506.

In conclusion, the weight of the competent, probative evidence shows that the Veteran currently has primary alcohol dependence and abuse disorder with interrelated mood and personality disorders.  Id.  It does not show a psychiatric disorder related to involuntary LSD use or any other incident of service. Hence, the service connection claim must be denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable even under VA's heightened obligations to consider it in instances where service records or VA treatment records are incomplete.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  See also O'Hare, 1 Vet. App. at 367. 



ORDER

Service connection for psychiatric impairment, claimed as residual to involuntary exposure to lysergide acid diethylamide (LSD), is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


